                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

PROGRESSIVE TECHNOLOGIES, INC.                                                 PLAINTIFF

v.                          CASE NO. 4:20-CV-00132 BSM

CHAFFIN HOLDINGS, INC., et al.                                              DEFENDANTS

                       TEMPORARY RESTRAINING ORDER

       Progressive Technologies, Inc.’s request for a temporary restraining order [Doc. No.

2] is granted and defendants are restrained from: (1) using Progressive’s trade secrets; (2)

contacting or soliciting Progressive’s customers; (3) competing with Progressive, specifically

regarding its video security and installation business with Arkansas school districts; (4)

violating the noncompete agreement with Progressive; and (5) destroying documents or

information relating to this lawsuit. A hearing on Progressive’s request for a preliminary

injunction will be held at 1:30 p.m. on Wednesday, February 19, 2020, at the Richard

Sheppard Arnold United States Courthouse, 500 West Capitol Avenue, Little Rock, Arkansas

72201. The parties are directed to bring witnesses and any evidence they wish to present.

       IT IS SO ORDERED this 11th day of February 2020.

       TIME: 6:45 a.m.

                                                   ________________________________
                                                    UNITED STATES DISTRICT JUDGE
